Citation Nr: 0010990	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
schizophrenia, currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the RO.  



REMAND

A September 1996 partial hospitalization psychiatric 
assessment noted that the veteran's wife had died in July and 
that his son was living with him with no problems.  The 
report noted mild tardive dyskinesia, that his clothing and 
hygiene were appropriate and that his speech was not fluent 
but was coherent and relevant.  The report also noted that 
the veteran was somewhat irritable, had mild paranoid ideas, 
was adequately oriented, had adequate memory and had average 
intelligence.  The report further noted no potential for 
violence, that his insight and judgment were fair and that 
there were no gross defects regarding abstract thinking.  

That report also noted that the veteran had had a difficult 
time since his wife had died and that he needed a more 
structured environment.  The report noted a history of 
auditory hallucinations, paranoid ideas and ideas of 
reference.  

A September 1996 VA treatment record noted that the veteran 
felt better, cried less, slept and ate well and had been able 
to take care of his affairs.  The record noted that he 
reported no new complaints and the only side effect as 
tardive dyskinesia.  

An October 1996 VA progress note included diagnoses of 
schizophrenia, chronic undifferentiated type, and depressive 
reaction secondary to his wife's death.  The record also 
noted that his handicapped son lived with him at home and 
assigned a GAF of 60.  The report indicated that the veteran 
experienced no problems regarding vocation, suicide or 
assaultive potential, nutritional care, budgeting or home 
management.  The report noted mild problems with self-care 
and use of leisure time and moderate problems with symptom 
control, socialization, health care and use of community 
resources.  An additional October 1996 VA treatment record 
noted that the veteran was asymptomatic.  

A December 1996 VA treatment record noted that the veteran 
had been staying active and planned to spend Christmas with 
his daughter.  A January 1997 VA medical record noted that 
the veteran was asymptomatic and that his chart was not 
available.  A February 1997 VA medical record noted that the 
veteran continued to experience grief, had had visual and 
auditory hallucinations of his wife, had some difficulty 
sleeping and had an occasional inability to enjoy anything.  

An April 1997 progress note indicated that the veteran 
reported no new complaints, that his sleep had improved, that 
he cried less frequently, that he had attended bereavement 
classes, that he visited his wife's grave daily and that he 
experienced occasional auditory hallucinations at night, but 
that he could not understand the words.  The note also 
indicated that the veteran continued to have involuntary 
mouth movements associated with tardive dyskinesia.  

A May 1997 report of VA mental disorders examination 
indicated that a thorough interview and review of the 
veteran's claims folder had been conducted.  (However, the 
Board observes that VA outpatient treatment records described 
above were not associated with the claims file until July 
1997.)  The report noted that the veteran has been 
continuously on psychotropic medication, since approximately 
the 1950's, which resulted in tardive dyskinesia with 
considerable buccal facial movements and involuntary leg, arm 
and hand movements.  The report also noted that, because of 
this medication, the veteran was able to partially function 
at his job and that he had retired from VA in 1986.  

The report described the veteran as pleasant, cooperative and 
oriented to time, place and person.  The report noted that 
the veteran continued to hear voices, that he had become very 
agitated, restless and anxious and that he found it difficult 
to explain his restlessness to others.  The report also noted 
that the veteran denied suicidal and homicidal ideation and 
that he lacked motivation, including motivation regarding 
personal hygiene.  The report further noted that the veteran 
had some residual hallucinations, lack of motivation and 
hedonia, complete isolation and a high degree of agitation.  

The report included a diagnosis of schizophrenia, chronic 
paranoid type, in partial remission, and assigned a global 
assessment of functioning (GAF) score of "around" the 50's.  
The report noted serious problems with auditory 
hallucinations, some paranoid feelings, difficulty taking 
care of daily activities since the death of his wife, and 
that the veteran had almost no friends and was unable to 
communicate effectively with anyone.  

A July 1997 VA outpatient treatment record noted that the 
veteran reported no new complaints, kept himself busy with 
gardening, visiting relatives and his wife's grave and 
attending a support group.  The note also indicated that the 
veteran performed his daily chores without much difficulty.  
A November 1997 record noted that the veteran attended 
community self-help groups, enjoyed the company of his 
friends and going to dinner with them.  The report noted non-
command auditory hallucinations and tardive dyskinesia 
involving his lower lip.  An August 1997 VA outpatient 
treatment record noted that the veteran was asymptomatic.  

A May 1998 VA outpatient treatment note indicated that the 
veteran reported feeling a little better, without 
difficulties with activities of daily living, and that he has 
occasional outings with his brother.  The report noted that 
the veteran continued to occasionally hear non-command voices 
and experienced no side effects other than tardive 
dyskinesia.  

A December 1998 VA treatment record noted that he had enjoyed 
Thanksgiving with his daughter, continued to attend a 
community bereavement group, slept well and that his affect 
was more cheerful than usual.  The report also noted 
occasional non-command auditory hallucinations and that the 
tardive dyskinesia symptoms had subsided.  

A March 1999 VA Outpatient treatment record noted that the 
veteran reported no new complaints and that he felt "pretty 
good."  The record noted that the veteran was able to sleep 
6 hours at night and take a nap during the day.  The record 
also noted that the veteran enjoyed the company of a female 
companion and that he got along well with her.  Additionally, 
the report noted that the veteran's affect was euthymic, that 
he smiled occasionally, that he occasionally heard his name 
being called and that he reported no other psychotic 
features.  The report also noted the absence of tardive 
dyskinesia.  

A May 1999 report of VA mental disorders examination 
indicated that the veteran's file was not available for 
review and that most of the information was obtained from the 
veteran.  The report noted that the veteran was oriented to 
time, place and person and that he had a difficult time with 
recent and remote memory.  The report also noted that the 
veteran admitted to auditory and visual hallucinations and a 
history of suicidal ideation without current suicidal 
ideation.  The report noted that the veteran's thought 
processes were only partially organized and that the veteran 
had adequate insight and judgment regarding daily activities, 
but that his children must remind him to take care of 
personal needs.  

The report noted a diagnosis of schizophrenia, paranoid type, 
and assigned a GAF of 50.  The report stated that the veteran 
continued to have auditory and visual hallucinations and that 
the voices impaired his contact with reality.  The report 
also noted that the veteran had occasional suicidal ideation, 
few friends and had not worked since 1986.  

A July 1999 VA outpatient treatment report noted that the 
veteran was asymptomatic.  A July 1999 VA outpatient progress 
note stated that the veteran reported no psychiatric 
complaints and that he shared pictures of his girlfriend and 
family.  The note also indicated that the veteran was 
pleasant, cooperative and had no thought disorder, 
depression, cognitive defects or intent to hurt himself or 
others.  The record also indicated that the veteran continued 
to have non-command auditory hallucinations and that his 
affect was euthymic.  The report also noted the absence of 
side effects, including tardive dyskinesia, due to 
medications.  

In an October 1999 RO hearing the veteran indicated that he 
is frequently seen by VA physicians.  

VA regulations require that, for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with an emphasis upon the 
limitation of activity imposed by the disability.  38 C.F.R. 
§§ 4.1 (1999).  Therefore, it is essential, both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.  Id.  
Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where medical reports do not contain sufficient 
detail, the report must be returned for evaluation purposes.  
38 C.F.R. § 4.2.  

Here, the May 1999 VA report of mental disorders examination 
indicated that a review of the veteran's record was not 
conducted as part of the examination process as required by 
38 C.F.R. §§ 4.1 and 4.10 (1999).  Furthermore, the record 
indicates that the veteran's outpatient treatment reports 
were not associated with the veteran's claims folder until 
after the May 1997 VA mental disorders examination.  

Additionally, the record indicates that the veteran receives 
frequent treatment for his service-connected disability.  VA 
medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Because the record indicates that 
the veteran has been treated by VA physicians since July 1999 
and that all relevant VA medical records might not have been 
associated with the claims folder, the veteran's claim must 
be remanded for further development.  

Furthermore, the VA examinations should directly address the 
rating criteria necessary for complete evaluation of the 
veteran's claim under 38 C.F.R. § 4.130, including Diagnostic 
Code 9203.  The evidence must clearly correlate to the 
appropriate schedular criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

Finally, in December 1999, the RO denied an increased rating 
for schizophrenia and decreased the rating for tardive 
dyskinesia to zero percent.  

In January 2000, the veteran's representative submitted a 
written statement that the Board reads as a Notice of 
Disagreement (NOD) regarding the issue of the decreased 
disability rating for the service-connected tardive 
dyskinesia.  However, the record contains no Statement of the 
Case (SOC) regarding this issue.  As the Court explained in 
Manlincon v. West, 12 Vet. App. 238 at 240-241 (1999), where 
the record contains a NOD and no SOC, the case must be 
remanded for the RO to issue a SOC and provide the veteran an 
opportunity to perfect an appeal.  See also Holland v. Gober, 
10 Vet. App. 433, 436 (1997) (per curiam order) (vacating BVA 
decision and remanding matter when VA failed to issue SOC 
after claimant submitted timely NOD).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
schizophrenia.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include records of VA 
treatment since July 1999.  

2.  After all relevant medical records 
are associated with the claims folder, 
the RO should schedule the veteran for a 
comprehensive VA examination to determine 
the current severity of the service-
connected schizophrenia.  All indicated 
tests must be conducted.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
It is requested that the examiner review 
the veteran's medical records, interview 
the veteran and record a history of his 
symptoms and characterize the severity of 
the symptoms specifically in light of the 
rating schedule for mental disorders.  
The examiner should also be requested to 
comment on or reconcile any conflicting 
medical evidence of record and to assign 
a GAF score.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  The RO then should take appropriate 
steps in order to provide the veteran and 
his representative with a SOC regarding 
the issue of a decreased rating for the 
service-connected tardive dyskinesia 
which was decided by the RO in December 
1999.  The veteran and his representative 
then should be advised of the 
requirements for perfecting an appeal and 
provided the opportunity to do so.  Then, 
the RO should respond accordingly.  

4.  Following completion of the action 
requested hereinabove and after 
undertaking any additional development 
deemed appropriate, the RO should conduct 
a review of the veteran's claim for 
increase.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

